     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 1 of 24




 1                                  UNITED STATES DISTRICT COURT
 2                                          DISTRICT OF NEVADA
 3                                                    *****
 4         IN RE: HCV PRISON LITIGATION                      Case No: 3:19-cv-00577-MMD-CLB
 5
                                                             CONSENT DECREE
 6

 7

 8    I.       INTRODUCTION

 9             A.      The Parties:

10          1. Plaintiffs: Class Representatives Marty Scott Fitzgerald, Elizabeth Carley, Donald Savage,

11             Howard White, Carl Olsen, Scott Bedard, Stephen Ciolino and Mitchell Fields (“Class

12             Representatives”) who filed a Class Action Complaint (“Complaint”) on December 9, 2019

13             (ECF No. 10) individually and on behalf of a class of similarly situated persons (“Class

14             Members”), by and through their undersigned counsel (“Class Counsel”).

15          2. Defendants: The STATE OF NEVADA ex rel. NEVADA DEPARTMENT OF

16             CORRECTIONS (“NDOC”), on behalf of itself and all of its officers, directors, employees,

17             former employees, agents, predecessors, divisions, correctional facilities, successors,

18             administrators, and assigns, including, but not limited to Director Charles Daniels, former

19             Acting Director and current Deputy Director of Operations Harold Wickham, former

20             Director James Dzurenda, former Medical Director Romeo Aranas, M.D., current Medical

21             Director, Michael Minev, M.D., and any other persons named (or could have been named)

22             in the Complaint who are or were NDOC or State of Nevada employees (collectively

23             referred to as “the NDOC” or “Defendants”).

24          3. Plaintiffs and Defendants are collectively referred to herein as the “Parties” or individually

25             as a “Party.”

26             B. DISPUTES/LITIGATION

27          4. This action relates to the testing and treatment of inmates with the chronic Hepatitis C

28             Virus (“HCV”) who are or will be in NDOC custody.
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 2 of 24




 1         5. On October 9, 2019, this Court issued Pre-Trial Order #1: Initial Case Conference (ECF

 2            No. 1). Through that Order, the Court consolidated fourteen (14) cases, which presented

 3            similar issues related to HCV:

 4                   • 2:17-CV-1627-MMD-CBC Reese v. Foxfulker, et. al.
                     • 2:17-CV-1725-MMD-CBC Fields v. Neven, et. al.
 5                   • 2:17-CV-2346-MMD-CBC Carley v. Neven, et. al.
                     • 2:19-CV-0213-MMD-CBC Flynn v. Dzurenda, et. al.
 6                   • 2:19-CV-0520-MMD-CBC Ciolino v. Dzurenda, et. al.
                     • 3:16-CV-0676-MMD-CBC Nevarez v. Baca, et. al.
 7                   • 3:17-CV-0278-MMD-CBC Fitzgerald v. Martin, et. al.
                     • 3:17-CV-0612-MMD-CBC Savage v. Aranas, et. al.
 8                   • 3:18-CV-0037-MMD-CBC White v. Aranas, et. al.
                     • 3:18-CV-0149-MMD-CBC Olsen v. Nevada Department of Corrections, et. al.
 9                   • 3:18-CV-0218-MMD-CBC Bedard v. Nevada Department of Corrections, et. al.
                     • 3:18-CV-0386-MMD-CBC Mulder v. Marks, et. al.
10                   • 3:18-CV-0464-MMD-CBC Thomas v. Dzurenda, et. al.
                     • 3:19-CV-0300-MMD-CBC Klein v. Williams, et. al.
11

12         6. On December 9, 2019, Class Counsel filed an Amended Class Action Complaint
13            (“Complaint”) and Motion to Certify Class. (ECF Nos. 10, 11). The Complaint was filed
14            on behalf of eight named plaintiffs, the Class Representatives, whose individual cases were
15            stayed during the pendency of the class action proceedings. The other consolidated cases
16            were also stayed, even for those plaintiffs who did not serve as Class Representatives.
17         7. Defendants answered the Complaint on January 21, 2020 and filed a Response to Motion
18            to Certify Class on the same day. (ECF Nos. 18, 19).
19         8. On February 18, 2020, the Court granted the Motion to Certify Class. (ECF No. 21). Adam
20            Hosmer-Henner, Margaret A. McLetchie, and their chosen litigation teams were appointed
21            as Class Counsel. Id. The Court certified a class of “all persons: (a) who are or will be in
22            the legal custody of NDOC; (b) who have been incarcerated for at least 21 days and have
23            at least 12 weeks remaining on their sentence; (c) who have been diagnosed with chronic
24            HCV and are candidates for DAA treatment pursuant to the proper medical standard of
25            care; and (d) for whom DAA treatment has been or will be denied, withheld, or delayed
26            based on policies or considerations that deviate from the proper medical standard of care.”
27            Id.
28    //


                                                       2
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 3 of 24




 1         9. The Court further ordered that the following issues were certified for class litigation: “(1)

 2            whether HCV is a serious medical need; (2) whether NDOC’s policy and practice of not

 3            providing HCV treatment constitutes deliberate indifference to serious medical needs in

 4            violation of the Eight Amendment; (3) whether NDOC has knowingly failed to provide the

 5            necessary staging of HCV patients in accordance with the prevailing medical standard of

 6            care, including the pretreatment testing to determine the severity of the disease; (4) whether

 7            NDOC has knowingly employed policies and practices that unjustifiably delay or deny

 8            treatment for HCV; (5) whether NDOC has permitted cost considerations to improperly

 9            interfere with the treatment of HCV; (6) whether HCV is a disability under the ADA

10            (Americans with Disabilities Act); (7) whether medical services in prison are a program or

11            service under the ADA; and (8) whether Defendant has discriminated against NDOC

12            inmates with HCV on the basis of their disability by categorically denying them medical

13            treatment, while providing treatment for other diseases and conditions.” (ECF No. 21).

14         10. The Parties submitted a Proposed Stipulated Discovery Plan and Scheduling Order on April

15            2, 2020 (ECF No. 32) and the Court entered a Scheduling Order on April 3, 2020 (ECF

16            No. 34).

17         11. The Parties engaged in written discovery throughout the first phase of the discovery plan.

18            Although the Parties did not disclose expert reports prior to settlement, both sides also

19            engaged experts and consulted with them extensively.

20         12. The Parties participated in a telephonic pre-settlement conference on June 24, 2020 with

21            Magistrate Judge Cobb and the entered into a stipulation to stay further discovery and

22            discovery deadlines pending the outcome of settlement discussions. (ECF Nos. 45, 46).

23         13. The Parties participated in a settlement conference with Magistrate Judge Cobb on July 9,

24            2020 and July 10, 2020. (ECF Nos. 54, 55). Thereafter, the Parties continued settlement

25            discussions on August 6, 2020 (ECF No. 59) with Magistrate Judge Cobb, in addition to

26            additional numerous hours spent on videoconferences and teleconferences in between and

27            after the formal settlement conferences.

28    //


                                                         3
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 4 of 24




 1            C. Proposed Resolution

 2         14. This Parties recognize the need to test inmates in NDOC custody for HCV and the need to

 3            provide DAA treatment for HCV. At an April 14, 2020 meeting of the State of Nevada

 4            Board of Examiners, Governor Sisolak remarked: “Treating [HCV inmates] in prison is

 5            critical for two reasons. First, if left untreated, this disease can spread widely through the

 6            prisons. Second, if not treated in prison, treatment will most likely occur after the inmate

 7            has been released. A large percentage of inmates are on Medicaid and treatment later in the

 8            disease lifecycle is more costly than treatment in the early stages. As a result, treatment in

 9            prison is less costly to the State.”

10         15. Defendants agree that the Consent Decree meets the requirements of 18 U.S.C. §

11            3626(a)(1)(A) & (c)(1) and they will not seek to terminate or otherwise challenge the

12            Consent Decree based on a contention that it is inconsistent with the Prison Litigation

13            Reform Act. In reviewing the claims raised in the Complaint, the State of Nevada, NDOC,

14            and all individually-named Defendants deny that the NDOC and its employees engaged in

15            any culpable conduct. The NDOC’s legal position was at all times, and remains, that the

16            HCV Inmate Patients’ rights were not violated as all versions of (previous and current)

17            Medical Directive (MD) 219 promulgated by NDOC do not violate the Eighth Amendment

18            and that the HCV Treatment provided to HCV Inmates was and is medically appropriate

19            and in conformity with all state and federal laws, including the ADA.

20         16. By agreeing to entry of this Consent Decree, the Parties make no admission of law or fact

21            with respect to the allegations in the Complaint. For the purposes of avoiding litigation

22            among the Parties, however, the Parties agree to the requirements of this Consent Decree.

23         17. The Parties recognize, and the Court by entering this Consent Decree finds, that this

24            Consent Decree has been negotiated at arms-length by the Parties in good faith and will

25            avoid litigation among the Parties, and that this Consent Decree is fair, reasonable, and in

26            the public interest.

27    //

28    //


                                                        4
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 5 of 24




 1    NOW THEREFORE, it is hereby ADJUDGED, ORDERED, AND DECREED as follows:

 2    II.      DEFINITIONS

 3          18. “HCV” refers to chronic Hepatitis C.

 4          19. “DAA” refers to direct-acting antiviral medications.

 5          20. “MD 219” refers to the medical directive adopted by Defendants related to the testing and

 6             treatment of HCV by NDOC. MD 219 has been revised several times from the first version

 7             relevant to this litigation, which was adopted on May 17, 2017. MD 219 was then revised

 8             again in November 2019 and January 2020.

 9          21. “HCV Consent Agreement” refers to the agreement signed by an inmate pursuant to MD

10             219.

11          22. “Effective Date” refers to the date on which the Court grants final approval to the Consent

12             Decree after the Parties, the State of Nevada Board of Examiners (if necessary), the State

13             of Nevada Interim Finance Committee (“IFC”) and/or the State of Nevada Legislature,

14             have all agreed to the Consent Decree. Should this Consent Decree be agreed to by the

15             Parties, the Court and IFC or Legislature on different dates, the Effective Date shall be the

16             date in which the last necessary entity (IFC, Legislature, Court) has agreed to the terms of

17             the Consent Decree.

18          23. “Class Members” or “HCV Inmate Patients” refers to all current or future inmates within

19             NDOC custody who were identified by the Court as inmates

20                     (a) who are or will be in the legal custody of NDOC; (b) who have
                       been incarcerated for at least 21 days and have at least 12 weeks
21                     remaining on their sentence; (c) who have been diagnosed with
                       chronic HCV and are candidates for DAA [Direct Acting Antiviral]
22                     treatment pursuant to the proper medical standard of care; and (d)
                       for whom DAA treatment has been or will be denied, withheld, or
23                     delayed based on policies or considerations that deviate from the
                       proper medical standard of care.[1]
24
               As the determination of which inmates would fall under categories (c) and (d) has not been
25
               litigated and decided, and the Parties continue to dispute what “the proper medical standard
26
               of care” is for treating incarcerated individuals with HCV, for purposes of this Consent
27

28
               1   See Order, In re: HCV Litigation, ECF No. 21.

                                                         5
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 6 of 24




 1              Decree, the Parties agree that all individuals incarcerated within an NDOC facility now or

 2              in the future who meet the description of the class definition set forth in ¶ 25 (a)-(c) shall

 3              be considered an HCV Inmate Patient making them eligible for DAA treatment, if

 4              medically indicated, without regard to whether DAA Treatment for each and every HCV

 5              positive inmate is constitutionally required.

 6    III.      JURISDICTION AND VENUE

 7           24. This Court has jurisdiction over the subject matter of this action and over the Parties

 8              pursuant to 28 U.S.C. § 1331 and 28 U.S.C. § 1343(a)(3). Venue is proper under 28 U.S.C.

 9              § 1391(b)(1) and (2), because the events that gave rise to this cause of action—the

10              formulation and execution of the versions of MD 219—occurred in Nevada and the

11              Defendants reside in Nevada. For purposes of this Consent Decree and any action to

12              enforce this Consent Decree, Defendants consent to the Court’s jurisdiction over this

13              Consent Decree and any such enforcement action and consents to venue in this judicial

14              district.

15    IV.       CLASS DEFINITION

16           25. The Court certified a class of all current or future inmates within NDOC custody who (a)

17              who are or will be in the legal custody of NDOC; (b) who have been incarcerated for at

18              least 21 days and have at least 12 weeks remaining on their sentence; (c) who have been

19              diagnosed with chronic HCV and are candidates for DAA [Direct Acting Antiviral]

20              treatment pursuant to the proper medical standard of care; and (d) for whom DAA

21              treatment has been or will be denied, withheld, or delayed based on policies or

22              considerations that deviate from the proper medical standard of care. (ECF No. 21)

23           26. For the purposes of this Consent Decree, the Parties agree that all individuals with HCV

24              incarcerated within an NDOC facility now or in the future shall be considered a member

25              of the class making them eligible for DAA treatment, if medically indicated.

26    V.        APPLICABILITY

27           27. The obligations of this Consent Decree apply to and are binding upon the Parties, including

28              any successor agencies or other entities or persons otherwise bound by law.


                                                          6
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 7 of 24




 1          28. Within ten (10) days of the Effective Date, Defendants shall provide a copy of this Consent

 2             Decree to all officers, employees, physicians, and agents whose duties might reasonably

 3             include compliance with any provision of this Consent Decree. Defendants shall also

 4             provide a copy of this Consent Decree to any third parties retained by Defendants to

 5             implement this Consent Decree. In any action to enforce this Consent Decree, Defendants

 6             shall not raise as a defense the failure by any of its officers, directors, employees, agents,

 7             or physicians to take any actions necessary to comply with the provisions of this Consent

 8             Decree.

 9    VI.      SUBSTANTIVE PROVISIONS

10             A. HCV Policies and Procedures

11          29. Defendants agree to adopt and follow the revised version of MD 219, attached and

12             incorporated as Appendix A, and the revised version of the HCV Consent Agreement,

13             attached and incorporated as Appendix B.

14          30. Defendants agree not to use any nonmedical reason to deny class members DAA

15             Treatment, or delay DAA Treatment except as specified in Appendix A or Appendix B.

16          31. Defendants will not modify or replace MD 219 or the HCV Consent Agreement during the

17             time frame in which this Consent Decree is in force, without approval of the Court.

18             B. Testing

19          32. Defendants agree to test all inmates in the custody of NDOC for HCV by December 31,

20             2020.

21          33. Defendants will continue to test all inmates for HCV during the intake process, unless an

22             inmate refuses or choose to opt-out of the testing.

23          34. By January 11, 2021, Defendants will screen and prioritize all Class Members using the

24             criteria in the revised version of MD 219, attached as Appendix A.

25             C. Treatment

26          35. Defendants represent and warrant that, to the best of their current knowledge, as of the

27             Effective Date there are fewer than 2,400 inmates in NDOC custody who have chronic

28             HCV.


                                                         7
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 8 of 24




 1       36. Within six (6) months from the approval of this Consent Decree by the IFC or Legislature,

 2          Defendants will provide DAA Treatment to all inmates who are prioritized as Priority One,

 3          as that term is further defined and described in MD 219, so long as there is no medical

 4          contraindication as set forth in MD 219. Appendix A.

 5       37. Within three (3) years from the Effective Date, Defendants will provide DAA treatment to

 6          a minimum of 2,400 Class Members based on the following timeline:

 7              a. A minimum of 1,200 Class Members within the first twelve (12) month period after

 8                  the Effective Date (for purposes of this provision any inmates treated under

 9                  Paragraph 36 shall be considered as part of the 1,200 inmates);

10              b. A minimum of an additional 600 Class Members within the second (12) month

11                  period after the Effective Date; and

12              c. A minimum of an additional 600 Class Members within the third (12) month period

13                  after the Effective Date.

14       38. After the above timeline is completed, thirty-six (36) months after the Effective Date,

15          Defendants agree to provide DAA treatment to Class Members within NDOC’s custody at

16          a rate that, at a minimum, exceeds the HCV infection rate of new inmates who test HCV

17          positive, or who are confirmed to be HCV positive, during the intake process. For the

18          avoidance of ambiguity, if an additional 600 inmates tested positive for HCV during intake

19          in one calendar year, then Defendants agree to provide DAA treatment to at least 600 Class

20          Members in the same calendar year.

21          D. Monitoring

22       39. Class Counsel agree to be appointed as Monitors for the purposes of this Consent Decree.

23       40. For the duration of the Consent Decree, Defendants agree to timely provide Monitors and

24          the Court, in accordance with the Stipulated Protective Order and filed under seal or

25          redacted as necessary, with copies of Minutes of the HCV Committee within fourteen (14)

26          days of each meeting and comprehensive quarterly reports containing the following

27          categories of information:

28              a. The number of inmates tested/screened during the reporting period;


                                                     8
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 9 of 24




 1              b. The number of inmates who tested positive for HCV during the reporting period

 2                  (including the date on which each inmate tested positive for HCV);

 3              c. The number of inmates who began receiving DAA Treatment (with an indication

 4                  of which type of DAA Treatment was provided and the date on which DAA

 5                  Treatment was initiated) during the reporting period;

 6              d. The number of inmates who concluded their course of DAA Treatment (with an

 7                  indication of which type of DAA Treatment was provided and the date on which

 8                  DAA Treatment was concluded) during the reporting period;

 9              e. The number of inmates who obtained SVR (cure) after completion of DAA

10                  treatment during the reporting period.

11              f. The number of inmates who were tested after receiving DAA treatment but did not

12                  obtain SVR (cure) after completion of DAA treatment during the reporting period.

13              g. The number of inmates for whom DAA Treatment was denied or delayed (with

14                  information and explanations for each denial/delay) during the reporting period.

15       41. Defendants agree to cooperate with Class Counsel to ensure that the above information is

16          provided in a reasonably usable and accessible format on a timely basis.

17          E. Attorney’s Fees

18       42. Subject to separate approval by the Board of Examiners, the Parties agree Defendants will

19          provide an attorney’s fees award of $160,000 to Class Counsel (“Award”), which is a

20          discounted amount that Class Counsel has agreed to accept. The Consent Decree, without

21          the Award, can be separately approved by the IFC and/or Legislature even if the Board of

22          Examiners does not approve the Award. Should approval be provided to the Consent

23          Decree but not the Award, the Parties agree that Class Counsel may seek the non-

24          discounted amount of their attorney’s fees as provided herein. The Award also includes

25          attorney’s fees for ongoing monitoring to which Class Counsel may otherwise be entitled,

26          and, if approved, precludes a separate request by Class Counsel for the same. Upon

27          approval of the Award, apart from the Award and except as otherwise specified herein, the

28


                                                     9
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 10 of 24




 1            Parties agree to bear their own attorney’s fees arising from the litigation prior to the

 2            Effective Date.

 3         43. If the Award is not approved by the Board of Examiners, then the Parties agree this Consent

 4            Decree does not resolve the issues of whether Class Counsel are entitled to attorney’s fees

 5            or the amount of those fees should they be awarded. The Parties agree to submit the matter

 6            of whether attorney’s fees are appropriate and the amount of those fees should they be

 7            awarded, to Magistrate Judge Baldwin for a Report and Recommendation.

 8         44. If the Award is not approved, the Parties agree that this Consent Decree shall not be deemed

 9            to be an acknowledgement or admission that either Party is deemed to be a prevailing party

10            due to the Consent Decree. Plaintiffs assert they are the prevailing party in this action and

11            reserve the right to seek attorney’s fees. Defendants do not agree and reserve the right to

12            contest that Plaintiffs are the prevailing parties in this action, that Class Counsel is entitled

13            to any attorney’s fees, and the amount of attorney fees requested by Plaintiffs. Each Party

14            may rely on this Consent Decree and Appendix A in order to make their respective

15            arguments as to whether either party is a prevailing party and to argue the appropriateness

16            of attorney’s fees being provided to either Party.

17         45. Any Party who is successful in any future motion or proceeding to enforce the terms of the

18            Consent Decree, will be entitled to seek and collect reasonable attorney’s fees and costs of

19            suit incurred in prosecuting or defending such motions.

20            F. Costs

21         46. Defendants agree to reimburse the Federal Pro Bono Program and Class Counsel for costs

22            and expert witness fees in an amount not to exceed $25,000. Class Counsel agrees to

23            provide NDOC’s counsel with receipts, invoices, or other documentation needed to support

24            the reimbursement of the Federal Pro Bono Program and Class Counsel for these amounts

25            not to exceed $25,000 in total. Apart from this reimbursement, and except as otherwise

26            specified herein, the Parties agree to bear their own costs arising from the litigation prior

27            to the Effective Date.

28    //


                                                         10
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 11 of 24




 1          G. Incentive Awards

 2       47. The Parties agree that this Consent Decree shall not be deemed to be an acknowledgement

 3          or admission that any Class Representative is entitled to an Incentive Award due to the

 4          Consent Decree. Should any Class Representative with an existing case related to HCV

 5          seek an Incentive Award, NDOC agrees to not oppose such requests on the grounds that

 6          they are made in the separate action rather than the class or consolidated action, but reserves

 7          the right to challenge whether any Class Representative is entitled to Incentive Fees or

 8          monetary damages.

 9          H. DISPUTE RESOLUTION

10       48. Any dispute shall be submitted to the Court for a hearing on the issues.

11          I. NOTICE TO THE CLASS

12       49. Prior to a fairness hearing, and early enough to provide practicable notice, the Parties will

13          provide Class Members with notice of the proposed Consent Decree and provide a

14          mechanism for ascertainable Class Representatives and Class Members to provide input

15          prior to or at the fairness hearing. The Parties also will provide ascertainable Class

16          Representatives and Class Members with an additional opt-out period prior to the fairness

17          hearing.

18       50. Defendants shall ensure that written notice to the Class Members is made known by posting

19          in conspicuous places throughout the NDOC institutions a notice to be jointly drafted by

20          the Parties’ counsel following approval of this Consent Decree. The notice will be posted

21          within ten (10) days of it being agreed to by the Parties (and the Court should the Court

22          require its approval) and shall be posted for a minimum of thirty (30) days. Defendants

23          may also choose—but are not obligated to—place a copy of the notice in any medical file

24          of any identifiable HCV Inmate Patient.

25          J. ACCESS TO RELEVANT DOCUMENTS

26       51. The Parties agree that Class Counsel and the Court shall have access to all documents

27          necessary and relevant to the implementation of this Consent Decree subject to the terms

28


                                                      11
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 12 of 24




 1          of the Stipulated Protective Order in this action and in a manner consistent with HIPAA’s

 2          protections regarding Protected Health Information.

 3          K. EFFECT OF SETTLEMENT/RESERVATION OF RIGHTS

 4       52. The Consent Decree shall be deemed to serve as a final judgment and resolution of claims

 5          for prospective relief concerning Defendants’ policies and practices for testing and

 6          treatment of HCV, including MD 219 and the Consent Agreement. The Parties agree that

 7          nothing in this Consent Decree precludes the Class Representatives or any other Class

 8          Member from continuing their current individual lawsuits, or bringing future lawsuits,

 9          seeking monetary damages. The Parties also agree that nothing in this Consent Decree

10          precludes any plaintiff from asserting other claims that do not pertain to the general

11          prospective relief issues addressed in the Consent Decree; further, a plaintiff may seek

12          injunctive relief for their individual claims based on the application of the revised policies

13          to that individual. The Consent Decree is not to be construed and shall never at any time

14          for any purpose be considered an admission of liability on the part of Defendants who

15          reserve all rights to defend themselves against any current or future claims, including for

16          monetary damages claims, without waiving any potential defenses, including sovereign

17          immunity, Eleventh Amendment Immunity, qualified immunity, discretionary acts

18          immunity, and any other common law, statutory defense, or affirmative defense that may

19          be applicable as a defense against any claim brought by a Class Member against the State,

20          NDOC, or any individual state employee in the future.

21       53. Notwithstanding the Parties’ mutual promise to amicably resolve these issues, this Consent

22          Decree is contingent upon approval by the Board of Examiners, the IFC, and/or the

23          Legislature. While the Parties cannot bind these decisionmakers regarding whether to

24          approve or disapprove of this Consent Decree, the Governor’s Office for the State of

25          Nevada has agreed to present and recommend the terms of this Consent Decree to the IFC

26          and/or Legislature for approval at the next possible opportunity.

27       54. This Consent Decree is contingent upon the approval of the Court as required under the

28          Federal Rules of Civil Procedure regarding class action settlements.


                                                     12
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 13 of 24




 1    VII.     MISCELLANEOUS

 2          55. Mitigating Factors - This Consent Decree is based upon the unique circumstances and

 3             mitigating factors relating to Class Action Lawsuit and shall not be considered in any

 4             separate legal or administrative proceeding involving any other person, excluding the

 5             Parties, for any purpose whatsoever.

 6          56. Counterparts - This Consent Decree may be executed simultaneously in one or more

 7             counterparts, each of which shall be deemed an original.

 8    VIII. RETENTION OF JURISDICTION

 9          57. The Court (Judge Du and Magistrate Judge Baldwin) shall retain jurisdiction to enforce the

10             terms of this Consent Decree.

11    IX.      MODIFICATION

12          58. This Consent Decree shall not be modified in any way absent Court approval.

13    X.       SIGNATORIES

14          59. Each undersigned representative certifies that he or she is fully authorized to enter into the

15             terms and conditions of this Consent Decree and to execute and legally bind the Party he

16             or she represents to this document.

17    XI.      FINAL JUDGMENT

18          60. Upon approval and entry of this Consent Decree by the Court, this Consent Decree shall

19             constitute a final judgment of the Court in Case No. 3:19-cv-00577-MMD-CLB.

20    //

21    //

22    //

23    //

24    //

25    //

26    //

27    //

28    //


                                                         13
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 14 of 24




 1       61. This Consent Decree will terminate four years from the Effective Date, but the Court may

 2           extend this Consent Decree and/or any of its provisions for good cause in the event that

 3           Defendants have failed to substantially comply.

 4

 5     Dated: _______________                       Dated:
 6
       McDONALD CARANO LLP                          AARON D. FORD, Attorney General
 7

 8     Adam Hosmer-Henner, Esq. (NSBN 12779)        Douglas R. Rands (NSBN 3572)
       Philp Mannelly, Esq. (NSBN 14236)            100 N. Carson Street
 9     Chelsea Latino, Esq. (NSBN 14227)            Carson City, Nevada 89701
       100 W. Liberty Street, Tenth Floor           (775) 684-1150
10     Reno, NV 89501                               drands@ag.nv.gov
11     (775) 788-2000                               D. Randall Gilmer (NSBN 14001)
       ahosmerhenner@mcdonaldcarano.com             555 E. Washington St., Ste. 2600
12     pmannelly@mcdonaldcarano.com                 Las Vegas, Nevada 89101
       clatino@mcdonaldcarano.com                   (702) 486-3427
13                                                  drgilmer@ag.nv.gov
       Maggie McLetchie, Esq. (NSBN 10931)
14
       Alina Shell, Esq. (NSBN 11711)               Attorneys for Defendants
15     McCLETCHIE LAW
       701 E. Bridger Ave., Suite 520
16     Las Vegas, NV 89101
       (702) 728-5300
17     maggie@nvlitigation.com
       alina@nvlitigation.com
18

19     Attorneys for Plaintiffs

20
                              29th
             SO ORDERED THIS _________         October 2020
                                       DAY OF __________
21

22
                                                  __________________________________
23
                                                  UNITED STATES DISTRICT JUDGE
24

25

26
27

28


                                                    14
Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 15 of 24




          APPENDIX A
             Medical Directive 219




          APPENDIX A
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 16 of 24




                                                                    EFFECTIVE DATE: 07/2020

                                 MEDICAL DIRECTIVE
NUMBER:        219
TITLE:         HEPATITIS C, TREATMENT OF

PURPOSE:

These guidelines represent the treatment of Hepatitis C in the Nevada Department of
Corrections. These guidelines assist medical practitioners in evaluating patients. However,
nothing in these guidelines take precedence over a case-by-case determination of the medical
needs of the patient. The goal of treatment of Hepatitis C-infected persons is to reduce Hepatitis-
C transmission and associated morbidity and mortality by the timely achievement of a virologic
cure as evidenced by a sustained virologic response.


AUTHORITY:

AR 621, NRS 209.381, NAC 441A, NAC 441A.570

RESPONSIBILITY:

Medical Division staff has the responsibility to have knowledge of and comply with this procedure.

DEFINITIONS:

HEPATITIS C - A blood borne pathogen transmitted primarily by way of percutaneous exposure
to blood.

HCV – Chronic Hepatitis C as diagnosed by a qualified medical practitioner

DAA – Direct Acting Antiviral treatment in the form of an FDA-approved treatment for HCV,
which may include, without limitation, Epclusa (sofosbuvir/velpatasvir) or Mavyret
(glecaprevir/pibrentasvir)

PRACTITIONER - Physician, Physician Assistant, or Advanced Practice Registered Nurse

PROCEDURES:

219.01 TESTING FOR HEPATITIS C AT INTAKE

1      Unless an inmate refuses or chooses to opt out of Hepatitis C testing, all inmates will be
       tested for Hepatitis C during the Intake process and all inmates who have not previously
       been tested will be tested. Inmates who refuse Hepatitis testing must sign a DOC 2523 at
       the point of refusal. If at any time in the future the State of Nevada requires Hepatitis C to
       be a mandatory test (e.g., TB), then inmates will not be provided the opportunity to opt

HEPATITIS C, TREATMENT OF             MEDICAL DIRECTIVE # 219                            Page 1 of 6
    Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 17 of 24




      out of testing, and any inmate who previously opted out will be required to cooperate in
      testing.

2     The following are CDC identified risk factors for a possible Hepatitis C infection to guide
      whether an inmate should be re-tested for Hepatitis C:

         a. Ever injected illegal drugs or shared equipment (including intranasal use of illicit
            drugs)

         b. Received tattoos or body piercings while in jail or prison, or from any unregulated
            source

         c. HIV or chronic Hepatitis B virus (HBV) infection

         d. Received a blood transfusion or an organ transplant before 1992, received clotting
            factor transfusion prior to 1987, or received blood from a donor who later tested
            positive for HCV infection

         e. History of percutaneous exposure to blood

         f. Ever received hemodialysis

         g. Born to a mother who had HCV infection at the time of delivery

         h. Born between 1945 and 1965

219.02 EVALUATION FOR HEPATITIS C TREATMENT

      Institutional procedure:
         a. All inmates who have tested positive for HCV are candidates for treatment with
            DAAs.
         b. All inmates with HCV will receive DAA treatment unless there are medical reasons
            indicating treatment with DAAs is not medically appropriate or necessary. Inmates
            with HCV will be prioritized in accordance with the medical priorities outlined in
            MD 219.04.
         c. All candidates must be enrolled in the Infectious Disease Chronic Clinic for
            Hepatitis C using DOC 2689 Chronic Disease Clinic Enrollment Form and the
            enrollment entered into NOTIS.

         d. NDOC will maintain an HCV Committee which shall consist of the Medical
            Director or designee and at least two (2) institutional practitioners. The HCV
            Committee shall meet at least once per month.

         e. The HCV Committee shall be presented with a DOC 2698 Hepatitis C Patient Data
            Form with all backup documentation for each case to be discussed during the
HEPATITIS C, TREATMENT OF           MEDICAL DIRECTIVE # 219                          Page 2 of 6
    Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 18 of 24




            meeting.

         f. In accordance with this Medical Directive, the Committee will discuss medical
            cases of HCV inmate patients related to prioritization, classification, and evaluation
            and shall make referrals to an outside provider for DAA treatment.
         g. Medical staff will initiate Hepatitis C Treatment protocol orders per DOC 2518
            Physician Orders – Hep C.
         h. Inmate patients will be scheduled with a provider to review and sign DOC 2730
            Hepatitis C Treatment Consent-Agreement.

                     i. The inmate patient will be informed that noncompliance with DOC
                        2730 Hepatitis C Treatment Consent-Agreement will result in the
                        inmate patient being responsible for all future costs of HCV treatment
                        if they become re-infected after successfully completing the DAA
                        Treatment and obtaining SVR.

                    ii. The inmate patient will be informed that noncompliance with DOC
                        2730 Hepatitis C Treatment Consent-Agreement may result in the delay
                        of HCV treatment for medical reasons based on the Practitioner’s
                        medical opinion. Any possible delay in treatment will not occur if the
                        delay in treatment would cause the inmate patient’s medical condition
                        to worsen or would result in patients in a lower priority level (as defined
                        in MD 219.04) being sequenced for treatment before the inmate patient
                        per MD 219.04. Instead, any delay may result in the inmate patient being
                        placed after similarly situated medical patients but still within the same
                        priority level for treatment.

                   iii. The inmate patient’s prior six-month disciplinary history will be
                        reviewed for evidence of high-risk behaviors for HCV infection. The
                        inmate patient will be provided with necessary resources to educate the
                        patient as to the dangers of high-risk behaviors (fresh tattoos, drug use,
                        possession of controlled substances or alcohol, assaultive behavior, and
                        any sexual activity) and provided with resources to overcome any
                        potential addiction. The disciplinary history review will not be used to
                        deny or delay DAA Treatment unless a Practitioner identifies medical
                        reasons indicating that treatment with DAAs is not medically
                        appropriate or necessary at the time.

         i. Any inmates with HCV who have not been treated with DAAs will be evaluated
            every six months (including obtaining a new APRI score), per Medical Directive
            447, Attachment A.

219.03 TREATMENT OF HEPATITIS C
         a. All inmates who have tested positive for HCV are candidates for treatment with
            DAAs so long as they have sufficient time remaining on their sentence. Sufficient
HEPATITIS C, TREATMENT OF           MEDICAL DIRECTIVE # 219                            Page 3 of 6
     Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 19 of 24




                  time is defined for the purposes of this section as 120 days remaining on the
                  sentence from the beginning date of the DAA Treatment.

             b. Treatment will be conducted in conformity with MD 219.04 and MD 219.05.

219.04 PRIORITY CRITERIA FOR HEPATITIS C TREATMENT

Treating patients during incarceration saves lives and reduces the transmission of HCV among
people with high-risk behaviors. Although almost all patients with HCV will benefit from
treatment, certain patients are at higher-risk for disease progression. Treatment of inmate patients
shall be sequenced based on the below priority levels for more urgent administration of treatment.
The following criteria have been established to ensure those with the highest need and greatest
likelihood of achieving a sustained viral response (cure) are identified and treated first.

       Priority Level                                              Criteria
  Priority Level 1         •   Advanced hepatic fibrosis: APRI >2.0, Metavir or Batts/Ludwig stage 3 or 4 on
  Highest Priority for         liver biopsy, cirrhosis (FibroSure is not required to be (but may be) drawn if the
  treatment                    APRI score is 2.0 or greater).
                           •   APRI score is between 0.7 and 1.9 AND Fibrosure Score of F3 or F4
                           •   Liver transplant recipients
                           •   Hepatocellular carcinoma (HCC)
                           •   Comorbid conditions associated with HCV, e.g. cryoglobulinemia with renal
                               disease or vasculitis and certain types of lymphomas or hematologic
                               malignancies or porphyria cutanea tarda
                           •   Immunosuppressant medication
                           •   Continuity of care: when started on treatment prior to incarceration
  Priority Level 2         •   Evidence for progressive fibrosis: APRI score > 0.70, stage 2 fibrosis on liver
  Intermediate Priority        biopsy
  for treatment            •   APRI score is less than 0.7, but constitutional signs and symptoms (i.e. bleeding
                               or bruising easily, ascites and/or jaundice) are present (FibroSure is not required
                               to be (but may be) drawn if the APRI score is 0.69 or less). If an inmate patient’s
                               APRI score is less than 0.7, but constitutional signs and symptoms (i.e. bleeding
                               or bruising easily, ascites and/or jaundice) are present, the inmate patient may be
                               evaluated further)
                           •   Comorbid Medical conditions such as coinfection with HBV or HIV, comorbid liver
                               diseases (autoimmune hepatitis, hemochromatosis, steatohepatitis)
                           •   Diabetes mellitus
                           •   Chronic kidney disease (CKD); GFR < 59 mL/min
  Priority Level 3         •   Stage 0 to stage 1 fibrosis on liver biopsy
  All other candidates     •   APRI <0.70 with no constitutional signs and symptoms (i.e. bleeding or bruising
                               easily, ascites and/or jaundice) present (Fibrosure is not required to be (but may
                               be drawn if the APRI score is 0.69 or less))
                           •   All other cases of HCV infection meeting the eligibility criteria for treatment as
                               noted below under Other Criteria for Treatment




HEPATITIS C, TREATMENT OF                MEDICAL DIRECTIVE # 219                                     Page 4 of 6
    Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 20 of 24




 *EXCEPTIONS to the above criteria for PRIORITY LEVEL 1-3 will be made on an
 individual basis and will be determined primarily by a compelling or urgent need for
 treatment, such as evidence for rapid progression of fibrosis, or deteriorating health status
 from other comorbidities.


219.05 POSSIBLE CONTRAINDICATIONS FOR TREAMENT:

      Below are issues that could possibly lead to a contraindication for DAA Treatment.
      Therefore, should any of these conditions be present, medical evaluations may be necessary
      as per MD 219.03 and 219.04. The medical evaluations will be performed by Practitioner
      examining the inmate patient as part of the inmate patient’s enrollment in the Chronic Care
      Clinic. These contraindications include:
          a. Insufficient time remaining on the sentence to complete DAA treatment.
             Insufficient time is defined as fewer than 120 days remaining on the sentence in
             NDOC.
          b. Contraindications to any component of the treatment regimens (including other
             medications that may be necessary in conjunction with DAA Treatment).

          c.    Failure to complete the pretreatment evaluation process, or an unwillingness to
               commit or consent to HCV treatment.

          d. Severe decompensated liver disease.
          e. Any other end stage disease process that would cause a contraindication to the DAA
             Treatment.
          f. Current pregnancy.

          g. Life expectancy of less than twelve (12) months.
          h. Uncontrolled seizures.
          i. Failure to maintain compliance with signed Hepatitis C Treatment
             Consent/Agreement (DOC 2730), which may result in a medical need to delay
             treatment on a case-by-case basis as determined by the medical provider. Any
             possible delay in treatment will not occur if the delay in treatment would cause the
             medical condition to worsen or would result in patients with a lower priority level
             (as defined in MD 219.04) being sequenced for treatment before the patient in
             question per MD 219.04. Instead, any delay may result in the patient in question
             being placed after similarly situated medical patients but still within the same
             priority level for treatment.
          j. Boarders from other political subdivisions of the State of Nevada will be considered
             for treatment based on their priority level, but after all non-boarders within the same
             priority level as referenced in 219.04 receive treatment.

HEPATITIS C, TREATMENT OF             MEDICAL DIRECTIVE # 219                           Page 5 of 6
    Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 21 of 24




REFERENCES:

Federal Bureau of Prisons Clinical Practice Guidelines, “Evaluation and Management of Chronic
Hepatitis C Virus (HCV) Infection”, August 2018.




________________________________________                        _________________
Michael Minev, M.D., Medical Director                                 Date



CONFIDENTIAL         _____            X
                      Yes            No



THIS PROCEDURE SUPERSEDES ALL PRIOR WRITTEN PROCEDURES ON THIS
SPECIFIC SUBJECT.




HEPATITIS C, TREATMENT OF          MEDICAL DIRECTIVE # 219                        Page 6 of 6
Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 22 of 24




          APPENDIX B
          HCV Consent Agreement




          APPENDIX B
               Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 23 of 24


Treatment of Hepatitis C is available to all patients but is prioritized to patients who understand the commitment to
therapy, will tolerate and comply with the course of treatment, and agree to avoid all activities that may worsen their
liver disease or infect themselves or others with the Hepatitis C virus or other bloodborne pathogens. Every patient
must complete this consent/agreement before initiation of therapy.
        (Please initial each statement and sign below to indicate your understanding of all parts of this document)
_____ I understand that there is a possibility that the therapy may be of no benefit to me and that it may not get rid of
my Hepatitis C infection.

_____ I have been informed that side effects of treatment of Hepatitis C may include fatigue, body aches, and other
serious side effects that may continue through my treatment with the medication.
_____ I understand that I may be tested for HIV before beginning treatment as the presence of the HIV virus could
seriously affect my Hepatitis C infection and its treatment.

_____ I understand that the treatment with medication typically lasts between 8-12 weeks, but may continue for up to 36
weeks and that frequent blood testing may be needed to check for side effects or other problems. To the extent your
treatment is not completed before the expiration of your sentence (which will only occur in the rare instance that you
begin treatment within 120 days of your expiration date), you will be responsible for ensuring that the treatment is
completed upon release from NDOC custody because any interruption in the treatment could result in the treatment being
unsuccessful.

_____ I understand that treatment for Hepatitis C may, in certain patients, cause mental health side effects, especially
depression.

_____ I understand that I should avoid becoming pregnant while receiving treatment, and that I should use two forms of
birth control during heterosexual activity while taking medication, and for six months after, in an effort to avoid
pregnancy.
_____ I understand that my failure to comply with the medication, blood testing, or regular appointments may result in
a medical need for my provider stopping the therapy.

_____ I understand that alcohol injures the liver and that drinking alcohol is forbidden.

_____ I understand that I must abstain from any activity that may transmit the Hepatitis C virus or other bloodborne
pathogens. This includes tattooing, sexual activity in NDOC custody, IV drug use, and intranasal drug use.
_____ If I become reinfected after the completion of the course of treatment due to my decision to engage in tattooing,
sexual activity, IV drug use, intranasal drug use, or other prohibited behaviors, I may be charged for the cost of future
treatment.
_____ I understand that I may be required to undergo random blood or urine testing for illegal substances.

_____ I understand that failure to comply with this agreement, including but not limited to testing positive for illegal
substances or engaging in other prohibited behaviors, could increase the likelihood of re-infection or could reduce the
likelihood of successful treatment. I understand that should I engage in any of these prohibited activities my medical
provider may (but is not required to) delay treatment if that provider believes the medical benefits of treating other
medical conditions (that would lead me to becoming more susceptible to re-infection or other health consequences)
prior to initiating treatment outweigh the risks of delaying treatment. However, I also understand that any possible delay
in treatment will not occur if the delay in treatment would cause my medical condition to worsen or would result in
patients in a lower priority level (as defined in MD 219.04) being sequenced for treatment before me per MD 219.04.
Instead, any delay may result in me being placed after similarly situated medical patients but still within the same
priority level for treatment.
_____ My initials above and my signature below signify my understanding of, and agreement to comply with, the
requirements.
               Case 3:19-cv-00577-MMD-CLB Document 80 Filed 10/29/20 Page 24 of 24



Inmate/patient Name:
Inmate/patient Signature:                                                       Date:   /
                                                                                        /
Clinician Name:
Clinician Signature:                                                            Date:   /
                                                                                        /
        NEVADA DEPARTMENT OF CORRECTIONS          NAME:
                                                           Last         First
          HEPATITIS C TREATMENT                      ID:
           CONSENT/AGREEMENT
                                                                                  DOC 2730 (08/19)
